Citation Nr: 1538331	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2012, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in July 2014, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with his claims file.

The October 2007 rating decision also denied entitlement to service connection for heart problems, among other issues.  In a November 2007 notice of disagreement, the Veteran contested both the issues herein on appeal, as well as, the denial of his claim for heart problems.  In a February 2015 rating decision, the RO granted entitlement to service connection for ischemic heart disease rated as 30 percent disabling effective October 22, 2010.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

During the July 2014 Board hearing, the Veteran asserted that he has experienced hearing loss and tinnitus as a result of acoustic trauma experienced during his active service while working as an aircraft mechanic.  His Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) confirms that the Veteran's military occupational specialty was a senior aircraft hydraulic specialist.  The Veteran testified that he experienced related symptoms ever since service.

The Veteran underwent a VA audio examination in October 2009.  In concluding that the Veteran's bilateral hearing loss and tinnitus were less likely as not the result of active service, the VA examiner indicated that the Veteran had attributed onset of symptoms approximately 10 to 15 years prior to a 2007 examination.  However, during the July 2014 Board hearing, the Veteran indicated that his symptoms began in service and had continued ever since.  As it appeared that the Veteran had provided a different history than that considered by the examiner, the Board found that a new examination was required in its September 2014 remand.  Thus, pursuant to the September 2014 remand, the Veteran was afforded a new examination in December 2014.

Upon VA examination in December 2014, the examiner was directed to, among other things, acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner was to also comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not have suggested a recovered temporary threshold shift during service.  If the examiner found auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner was to comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  The December 2014 VA examiner diagnosed the Veteran with hearing loss and tinnitus.  The examiner first opined that the Veteran's current complaints of hearing loss were not related to military noise, although the examiner did acknowledge a history of military noise exposure.  The examiner provided rationale indicating that the Veteran's military records were negative for hearing loss, that he reported an onset 20 years post-discharge, and that the notion of delayed onset hearing loss due to hair cell damage was not accepted as a scientific fact.  The examiner also noted that most experts acknowledged it as a plausible theory, and to the examiner's knowledge, it was still a theory.  In regards to the Veteran's complaints of constant bilateral tinnitus, the examiner stated that the Veteran was not sure when it started.  The examiner opined that it was less likely than not a symptom associated with the Veteran's hearing loss.  The examiner reasoned that the Veteran did not attribute his tinnitus to an incident or complaint that occurred in the service.

Pertinently, the examiner did not consider the Veteran's testimony at his July 2014 Board hearing, where he indicated that his symptoms of bilateral hearing loss and tinnitus began in service and had continued ever since, as directed by the Board in the September 2014 remand.  In light of the foregoing, the Board finds that another remand for an addendum addressing the Veteran's report of a continuity of hearing loss and tinnitus symptoms since military service is required for compliance with the September 2014 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who conducted the December 2014 VA audiological examination.  If the examiner is not available, obtain an opinion from another audiologist.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss was incurred in or aggravated by his active duty service, to specifically include from exposure to hazardous noise as an aircraft mechanic?

In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems, including his July 2014 Board hearing testimony that he has experienced decreased hearing and tinnitus since service.  

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  See Reeves v. Shinseki, 682 F.3d 988   (Fed. Cir. 2012) (holding that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner must acknowledge the Veteran's contention that, while on active duty, he was exposed to loud noises as an aircraft mechanic. 

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




